ORDER
The Disciplinary Review Board having filed a report with the Court on April 19, 1995, recommending that WAYLAND H. GOLDSTON of EAST ORANGE who was admitted to the bar of this State in 1982, and who was thereafter temporarily suspended from the practice of law on March 13, 1995, and who remains suspended at this time, be reprimanded for failure to safeguard client funds (RPC 1.15(a)), lack of diligence (RPC 1.3), and for recordkeeping deficiencies in connection with his. attorney accounts (RPC 1.15(a), 8.4(a) and Rule 1:21-6);
And the Disciplinary Review Board further recommending that respondent provide the Office of Attorney Ethics with certified annual audits of his attorney books and records for a period of two years;
And good cause appearing;
It is ORDERED that WAYLAND H. GOLDSTON is hereby reprimanded; and it is further
ORDERED that respondent provide the Office of Attorney Ethics on a schedule to be determined by that office with certified annual audits for two years, commencing with the year of his restoration to practice, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.